Citation Nr: 1746268	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2016, the Veteran cancelled his hearing before the Board.  He did not request that a new hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The claim was remanded by the Board in November 2016 and May 2017 for additional development and has been returned now for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral eye disability, first manifested many years after service, did not have its clinical onset during or as a result of an in-service injury or asbestos exposure.

2.  GERD, first manifested many years after service, did not have its clinical onset during or as a result of an in-service injury or asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral eye disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for GERD are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in December 2009, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  While the Veteran identified treatment with Dr. M., the physician's office responded in an April 2010 letter that there are no treatment records within the specified date range.  The Veteran was informed of such in a December 2016 letter in accordance with 38 C.F.R. § 3.156 (2016).  The Veteran has not identified any outstanding and available medical treatment records.  

The Board notes that an attempt was made to provide the Veteran with a VA examination prior to the rendering of an opinion and he failed to appear.  Thereafter, a VA opinion was obtained regarding both issues on appeal.  The Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issues on appeal were previously before the Board in November 2016 and May 2017, when they were remanded for additional development.  In accordance with the remand instructions, proper notice was sent to the Veteran regarding unavailable private treatment records and asbestos exposure, all outstanding VA treatment records were obtained, VA opinions were obtained and associated with the claims file, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he incurred a bilateral eye disability and GERD as a result of military service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).


Bilateral Eye Disability


The medical evidence, including VA and private treatment records and a July 2017 VA opinion, demonstrates diagnoses nuclear cataracts status post-surgery, reticular degeneration, pterygium, and refractive error.  Therefore, the first element of service connection-a current disability-is satisfied.  

Regarding the second element of service connection, service treatment records are negative for complaints, treatment, or diagnosis of an eye disability.  Upon separation in April 1946, examination of his eyes and pupils was normal, there was no disease or anatomical defect, his color perception was normal, and his vision was found to be 20/20.  

The Veteran contends that he incurred an eye disability as a result of asbestos exposure and/or a gunfire flash during service.  Service treatment and personnel records do not document the gunfire flash or the asbestos exposure and the RO issued a July 2017 formal finding memorandum stating that there is insufficient evidence to corroborate asbestos exposure during service.  The Board notes that both exposures would be consistent with his service as a machinist mate in the United States Navy. 

Nevertheless, the Board finds that the questions regarding the in-service injury or exposures need not be definitively resolved herein because even if the Board were to assume that both exposures took place, the evidence does not demonstrate that that the Veteran's current bilateral eye disabilities are etiologically related to such exposures or service.  

First, even if the Board conceded the Veteran's exposure to asbestos during service, he has not been diagnosed with a disability known to be etiologically linked to such exposure.  A July 2017 VA optometrist provided an etiology opinion regarding the Veteran's diagnosed disabilities.  Regarding nuclear cataracts and reticular degeneration, the optometrist explained that they were both age-related disabilities, that the Veteran's cataracts were removed in 2006 when the Veteran was 79 years old, and that reticular degeneration, a benign age-related disability, was first demonstrated in 2011 many years after service.  The optometrist stated that there is no indication of any traumatic cataract or any other type other than age-related cataracts.  

Regarding pterygium, the examiner stated that the disability was first documented in 2011 and that they are typically caused by UV exposure.  The examiner correctly stated there were no service treatment records documenting an eye disability as further support for the opinions provided.  Finally, the examiner noted that the Veteran's refractive error was first demonstrated in 2011 after his cataract surgery and, therefore, it may be related to the surgery.  The optometrist explained that there is no evidence that would attribute or suggest that the refractive error was related to anything pathological and that the Veteran's eyesight was 20/20 upon separation.  

The Veteran has not submitted competent medical evidence that his current bilateral eye disabilities were incurred during or due to service, including the reported exposures.  In fact, the only competent medical evidence of record is the opinion of the VA optometrist, which is against the claim. 

The Board acknowledges the Veteran's contention that his current eye disabilities are etiologically related to his reported in-service exposures.  However, the Veteran is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as a loss in visual acuity began, he has not reported the onset of any of his current symptoms during service.  Moreover, the fact that his eyes and vision were found to be normal at separation and that the first evidence of eye symptoms or disabilities came several decades post-service weighs significantly against his claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's current bilateral eye disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

GERD

The medical evidence, including VA treatment records and a July 2017 VA opinion, demonstrates a current diagnosis of and treatment for GERD.  Therefore, the first element of service connection-a current disability-is satisfied.  

Regarding the second element of service connection, service treatment records are negative for complaints, treatment, or diagnosis GERD or any acid reflux symptoms.  The only evidence of any gastrointestinal (GI) symptoms is an August 1945 note for treatment of bacillary dysentery, after which the Veteran was discharged to full duty the next month without any indication of residuals.  Upon separation in April 1946, there were no GI diseases or symptoms noted.  

The Veteran contends that he incurred an acid reflux disability as a result of asbestos exposure during service.  As noted above, such exposure is not verified, but the Board notes that such exposure would be consistent with his service as a machinist mate in the United States Navy.  Nevertheless, just as with the claim discussed above, the Board finds that the question regarding the in-service injury or exposures need not be definitively resolved herein because even if the Board were to assume that the Veteran was exposed to asbestos, the evidence does not demonstrate that that GERD is etiologically related to such exposures or service.  
Even if the Board conceded the Veteran's exposure to asbestos during service, he has not been diagnosed with a disability known to be etiologically linked to such exposure (such as lung diseases like asbestosis).  Furthermore, a July 2017 VA physician stated that the literature does not demonstrate a link between exposure to asbestos and the development of non-malignant diseases such as GERD and that such a link was not found by the Institute of Medicine of the National Academies in 2006.  The physician further stated that there is no indication in the medical records that the Veteran was treated for his condition while on active duty and that there is no clinical evidence (such as an X-ray) of exposure to asbestos.  

The Veteran has not submitted competent medical evidence that his current GERD was incurred during or due to service, including the reported exposure.  In fact, the only competent medical evidence of record is the 2017 opinion of the VA physician, which is against the claim. 

The Board acknowledges the Veteran's contention that his current GERD is etiologically related to his reported in-service exposure.  However, the Veteran is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as reflux, he has not reported the onset of any of his current symptoms during service.  Moreover, the fact that his separation examination was normal and that the first evidence of reflux symptoms or GERD came several decades post-service weighs significantly against his claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's current GERD and service, including the reported asbestos exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for GERD, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a bilateral eye disability is denied.  

Service connection for GERD is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


